LOAN AGREEMENT

April 12, 2016




Hampshire Avenue Sdn Bhd, (the “Lender”) of 156 Jalan Utama, 10450  Georgetown,
P. Penang, Malaysia agrees to advance USD$5,000 (the “Principal Sum”) to VGrab
Communications Inc. (the “Borrower”) of 789 W. Pender Street, Unit 810,
Vancouver, BC V6C 1H2. The funds will be advanced on April 12, 2016 (the
“Effective date”).




The Borrower agrees to repay the Principal Sum on demand, together with interest
calculated and compounded monthly at the rate of 4% per year (the “Interest”)
from February 5, 2016.  The Borrower is liable for repayment for the Principal
Sum and accrued Interest and any costs that the Lender incurs in trying to
collect the Principal Sum and the Interest.




The Borrower will evidence the debt and its repayment of the Principal Sum and
the Interest with a promissory note in the attached form.




LENDER

 

BORROWER

Hampshire Avenue Sdn Bhd

 

VGrab Communications Inc.

 

 

 

Per:

 

Per:

 

 

 

 

 

 

/ s/ Lim Hun Beng

 

/s/ Jack P. Skurtys

Name: Lim Hun Beng

 

Name: Jack P. Skurtys

Position: MD

 

Position: CEO

































































--------------------------------------------------------------------------------

PROMISSORY NOTE




Principal Amount:  USD$5,000

April 12, 2016







FOR VALUE RECEIVED VGrab Communications Inc., (the “Borrower”) promises to pay
on demand to the order of Hampshire Avenue Sdn Bhd (the “Lender”) the sum of
$5,000 lawful money of the United States (the “Principal Sum”) together with
interest on the Principal Sum from April 12, 2016 (“Effective Date”) both before
and after maturity, default and judgment at the Interest Rate as defined below.




For the purposes of this promissory note, Interest Rate means 4 per cent per
year.  Interest at the Interest Rate must be calculated and compounded monthly
not in advance from and including the Effective Date (for an effective rate of
4.07% per annum calculated monthly), and is payable together with the Principal
Sum when the Principal Sum is repaid.




The Borrower may repay the Principal Sum and the Interest in whole or in part at
any time.




The Borrower waives presentment, protest, notice of protest and notice of
dishonour of this promissory note.




BORROWER

VGrab Communications Inc.













Per:_ /s/ Jack P. Skurtys

Name: Jack P. Skurtys

Position:CEO






















































